                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19   PageID.173   Page 1 of 22




                                             UNITED STATES DISTRICT COURT
                                         FOR THE EASTERN DISTRICT OF MICHIGAN

                            KEVIN LINDKE,
                                Plaintiff,                               Case No.: 19-cv-11905
                                                                      Honorable Matthew F. Leitman
                                  v.
                                                                                  MOTION
                            HONORABLE CYNTHIA A. LANE, a
                            Michigan state court judge, being
                            sued in her official capacity,
                                  Defendant
                                                                  /
OUTSIDE LEGAL COUNSEL PLC




                            OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                            PHILIP L. ELLISON (P74117)
                            Attorney for Plaintiff
                            PO Box 107
                            Hemlock, MI 48626
                            (989) 642-0055
                            (888) 398-7003 - fax
                            pellison@olcplc.com


                                          MOTION FOR A TEMPORARY RESTRAINING
                                           ORDER AND FOR SUMMARY JUDGMENT

                                  NOW COMES Plaintiff KEVIN LINDKE, by and through counsel, and

                            pursuant to Rules 56 and 65(b) of the Federal Rules of Civil Procedure

                            moves for a Temporary Restraining Order and Summary Judgment against

                            Defendant CYNTHIA A. LANE, a St Clair County (Michigan) Circuit Court

                            Judge. An unconstitutional Social Media Injunction within a Personal

                            Protection Order issued in the state court was entered by Defendant

                            CYNTHIA A. LANE on March 4, 2019, and violated and continues to violate

                                                                 1
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19     PageID.174     Page 2 of 22




                            Plaintiff’s’   federally   protected constitutional   rights   under    the   First

                            Amendment. Pursuant to E.D. Mich. LR 7.1, the undersigned has not made

                            contact with the opposing party or her counsel to see if the relief sought by

                            this motion would be unopposed for lack of an appearance.

                             Date: June 26, 2019                     RESPECTFULLY SUBMITTED:

                                                                     /s/ Philip L. Ellison
                                                                     OUTSIDE LEGAL COUNSEL PLC
                                                                     BY PHILIP L. ELLISON (P74117)
OUTSIDE LEGAL COUNSEL PLC




                                                                     Attorney for Plaintiff
                                                                     PO Box 107 · Hemlock, MI 48626
     www.olcplc.com




                                                                     (989) 642-0055
                                                                     (888) 398-7003 - fax
                                                                     pellison@olcplc.com




                                                                    2
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19   PageID.175   Page 3 of 22




                                             UNITED STATES DISTRICT COURT
                                         FOR THE EASTERN DISTRICT OF MICHIGAN

                            KEVIN LINDKE,
                                Plaintiff,                             Case No.: 19-cv_____________
                                                                        Honorable ______________
                                  v.
                                                                            BRIEF IN SUPPORT
                            HONORABLE CYNTHIA A. LANE, a
                            Michigan state court judge, being
                            sued in her official capacity,
                                  Defendant
                                                                   /
OUTSIDE LEGAL COUNSEL PLC




                            OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                            PHILIP L. ELLISON (P74117)
                            Attorney for Plaintiff
                            PO Box 107
                            Hemlock, MI 48626
                            (989) 642-0055
                            (888) 398-7003 - fax
                            pellison@olcplc.com


                                                  BRIEF IN SUPPORT OF
                                          MOTION FOR A TEMPORARY RESTRAINING
                                           ORDER AND FOR SUMMARY JUDGMENT
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19   PageID.176   Page 4 of 22




                                                       ISSUE PRESENTED

                                  Should a temporary restraining order be issued and summary
                                judgment granted against the unconstitutional March 4, 2019 PPO
                                    as being issued in violation of the First Amendment to the
                                                  United States Constitution?

                                                              Answer:
                                                               Yes.
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                 ii
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19   PageID.177   Page 5 of 22




                                               MOST CONTROLLING AUTHORITY

                                                             FRCP 65
                                                             FRCP 56
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                 iii
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19    PageID.178   Page 6 of 22




                                                          INTRODUCTION

                                  The First Amendment provides that Congress “shall make no law...

                            abridging the freedom of speech.” U.S. Const., Amend I. When a public

                            official violates that constitutional guarantee, that “person who, under color

                            of any statute, ordinance, regulation, custom, or usage, of any State…

                            subjects, or causes to be subjected, any citizen of the United States… to the

                            deprivation of any rights, privileges, or immunities secured by the
OUTSIDE LEGAL COUNSEL PLC




                            Constitution and laws, shall be liable to the party injured in an action at law,
     www.olcplc.com




                            suit in equity, or other proper proceeding for redress, except that in any

                            action brought against a judicial officer for an act or omission taken in such

                            officer’s judicial capacity, injunctive relief shall not be granted unless a

                            declaratory decree was violated or declaratory relief was unavailable.” 42

                            U.S.C. § 1983. This is such a case but uniquely involves a sitting Michigan

                            state court trial judge.

                                                                FACTS

                                  Plaintiff KEVIN LINDKE is the father of a young daughter referred to

                            herein as “OGL,” a minor child. Ver. Compl, ECF No. 1, ¶5. Non-party Tina

                            Troy is the aunt of the mother of OGL. In other words, Tina Troy is the

                            maternal great-aunt of OGL. Id., ¶6. Plaintiff KEVIN LINDKE and OGL’s

                            mother have had a heated and contested child custody battle. Id., ¶7. At the


                                                                   1
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19    PageID.179   Page 7 of 22




                            heart of the matter, it is the belief and verifiable fact that members of OGL’s

                            family has let OGL come into regular contact with a twice convicted sex

                            offender. Id., ¶8.

                                   Because of the highly contested custody battle, Tina Troy would take

                            it upon herself to search out Facebook posts about OGL’s mother (and that

                            side of the family) listed on a Facebook page known as “Justice for O[GL].”

                            Id., ¶9. The “Justice for O[GL]” Facebook page, as operated by Plaintiff
OUTSIDE LEGAL COUNSEL PLC




                            KEVIN LINDKE, features political and opinion commentary about the actions

                            of the family of OGL’s mother and also protests, debates, and communicates
     www.olcplc.com




                            about the failures of OGL’s maternal family as well as complicit local judicial

                            and governmental officials in failing to use legal authority to prevent “a twice

                            convicted violent sexual predator” from having “ongoing access to” OGL. Id.,

                            ¶10;    see    also   https://www.facebook.com/groups/2845344492357419

                            /about/. This is an example:




                                                                   2
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19   PageID.180   Page 8 of 22
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                 3
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19          PageID.181     Page 9 of 22




                            Ver. Compl, ECF No. 1, ¶11. This Facebook group has over 2,000 voluntary

                            members. Id., ¶12.

                                  On March 4, 2019, Tina Troy filed an ex parte petition for issuance of

                            a personal protection order (PPO) pursuant Michigan law, MCL 600.2950a,

                            against Plaintiff KEVIN LINDKE solely premised on speech made solely via

                            Facebook. Id., ¶13. Under this state law, a petitioner who is not a spouse,

                            former spouse, individual with child in common, individual in dating
OUTSIDE LEGAL COUNSEL PLC




                            relationship, or person residing or having resided in same household can
     www.olcplc.com




                            seek an order of a Michigan circuit court enjoining another from certain acts

                            including entering onto premises, threatening to sexually assault, kill, or

                            physically injure petitioner or a named individual, and other such acts or

                            activities Id., ¶14; see also MCL 600.2950a(3).1

                                  Tina Troy’s petition was assigned to Defendant CYNTHIA A. LANE, a

                            duly serving circuit court judge of the 31st Circuit Court for the County of St.

                            Clair. Ver. Compl, ECF No. 1, ¶2; Ver. Compl, Exhibits A and B. The

                            petition filed by Tina Troy does not allege any form of harm or threat of harm,

                            yet Defendant CYNTHIA A. LANE issued such an PPO ex parte enjoining




                                  1  Under Michigan law, before a PPO can enjoin a PPO respondent, “the [trial] court
                            must make a positive finding of prohibited behavior by the respondent before issuing a
                            PPO.” Ver. Compl, ECF No. 1, ¶15 (citing Kampf v. Kampf, 237 Mich. App. 377, 386
                            (1999)).

                                                                       4
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19        PageID.182    Page 10 of 22




                            Plaintiff KEVIN LINDKE from undertaking certain acts and speech. Ver.

                            Compl, Exhibit C.

                                  In 2018, the Michigan Court of Appeals issued a landmark decision in

                            TM v MZ involving the inability for state trial courts to issue PPOs which act

                            as and is unconstitutional prior restraint. Ver. Compl, Exhibit K. The

                            Michigan Court of Appeals in TM v MZ has explained and held that issuance

                            of Personal Protection Orders must pass constitutional muster and not enjoin
OUTSIDE LEGAL COUNSEL PLC




                            constitutionally protected speech. Id.
     www.olcplc.com




                                  Despite all this, Defendant CYNTHIA A. LANE enjoined Plaintiff KEVIN

                            LINDKE from “posting comments about petitioner [Tina Troy] on social

                            media” [hereinafter the “Social Media Injunction”]. Ver. Compl, Exhibit C.

                            The Social Media Injunction constitutes a content-based legal prohibition on

                            speech. Ver. Compl, ECF No. 1, ¶20. It also constitutes “prior restraint”

                            under the First Amendment. Id., ¶21.2

                                  Despite being required by statute and standing Michigan precedent of

                            TM v MZ, Defendant CYNTHIA A. LANE did not consider or otherwise fully

                            consider the effect the PPO could or would have on the First Amendment



                                  2 The Michigan non-domestic PPO statute incorporates the standards under MCL
                            750.411h, MCL 750.411i, and MCL 750.411s. MCL 750.411h and MCL 750.411i both
                            expressly exempts “constitutionally protected activity” from its coverage. MCL 750.411s
                            expressly “does not prohibit constitutionally protected speech or activity.” MCL
                            750.411s(6).

                                                                      5
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19          PageID.183    Page 11 of 22




                            rights of Plaintiff KEVIN LINDKE. Id., ¶26. Since March 4, 2019, Plaintiff

                            KEVIN LINDKE has been unable to speak online and via Facebook to the

                            followers of his social media campaign regarding his own daughter “OGL” as

                            it applies to Tina Troy and Troy’s campaign to use the unconstitutional

                            processes being employed by Defendant CYNTHIA A. LANE. Id., ¶27.

                                  After issuance of the March 4, 2019 PPO, Tina Troy returned to

                            Defendant CYNTHIA A. LANE seeking a finding of contempt (together with
OUTSIDE LEGAL COUNSEL PLC




                            punishments like jail time) for Plaintiff KEVIN LINDKE exercising his First
     www.olcplc.com




                            Amendment right to speak on matters of public concern, including the actions

                            and failure of the St Clair County Circuit Court as it applies to Tina Troy. Id.,

                            ¶30. Knowing that Defendant CYNTHIA A. LANE will not obey the limits of

                            the First Amendment’s prohibition on prior restraint, Tiny Troy, as a relative

                            of Plaintiff KEVIN LINDKE’s daughter, has returned to Defendant CYNTHIA

                            A. LANE four (4) times, by motion, to seek legal punishment for Plaintiff

                            KEVIN LINDKE exercising his First Amendment rights. Id., ¶28. Copies of

                            these motions are attached as Exhibits D, E, F, and I to the Verified

                            Complaint.3




                                  3 A permanent record of the issuance of a PPO, whether lawfully issued or not, is
                            entered into, and never removed from, the Law Enforcement Information Network
                            (“LEIN”), and is accessible by law enforcement officers across the State of Michigan, see
                            Ver. Compl, Exhibit K.

                                                                       6
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19   PageID.184   Page 12 of 22




                                   In response to the four “motions” for contempt, Defendant CYNTHIA

                            A. LANE issued four bench warrants for the arrest of Plaintiff KEVIN LINDKE

                            solely for exercising his First Amendment rights to speak (without being

                            subject to any prior restraint). Ver. Compl, Exhibits D, E, F, and I. Plaintiff

                            KEVIN LINDKE voluntarily surrendered himself. Ver. Compl, ECF No. 1,

                            ¶32.

                                   Then, Defendant CYNTHIA A. LANE required Plaintiff KEVIN LINDKE
OUTSIDE LEGAL COUNSEL PLC




                            to post a total of $45,000 in cash in order to be released pending resolution
     www.olcplc.com




                            of the contempt proceedings solely premised on speech undertaken by

                            Plaintiff KEVIN LINDKE which is protected from such state action via the

                            First Amendment. Id., ¶33; see also Ver. Compl, Exhibits B, p. 1 and G.

                            Having no other choice, Plaintiff KEVIN LINDKE posted the $45,000 which

                            is an extreme personal and financial hardship. Ver. Compl, ECF No. 1, ¶34.

                                   Immediately thereafter, Plaintiff KEVIN LINDKE filed a motion to

                            vacate the March 4, 2019 PPO raising a challenge on First Amendment

                            grounds. Ver. Compl, Exhibit H. However, Defendant CYNTHIA A. LANE

                            has purposely delayed and scheduled the contempt hearings before the

                            request of Plaintiff KEVIN LINDKE to vacate the March 4 PPO on First




                                                                  7
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19           PageID.185     Page 13 of 22




                             Amendment grounds. Ver. Compl, ECF No. 1, ¶35; Ver. Compl, Exhibit

                             B.4

                                   Having no other real or immediate remedy at law from the state courts

                             and from Defendant CYNTHIA A. LANE, this federal lawsuit now follows.

                             Plaintiff KEVIN LINDKE also incorporates by reference Exhibits A through K

                             attached to his Verified Complaint.

                                                                  ARGUMENT
OUTSIDE LEGAL COUNSEL PLC




                            I.     TEMPORARY RESTRAINING ORDER
     www.olcplc.com




                                   In deciding whether to grant a temporary restraining order, a court must

                             weigh: “(1) the likelihood that the movant will succeed on the merits; (2)

                             whether the movant will suffer irreparable harm if the injunction is not

                             granted; (3) the probability that granting the injunction will cause substantial

                             harm to others; and, (4) whether the injunction advances the public interest.”

                             Jones v. Caruso, 569 F.3d 258, 270 (6th Cir. 2009). The four considerations

                             are factors to be balanced together, not prerequisites that must be satisfied.

                             Ne. Ohio Coal. for Homeless & Serv. Employees Int’l Union, Local 1199 v.

                             Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006). Further, “the probability of


                                   4 This “dates” game is evident even on the papers. Plaintiff KEVIN LINDKE filed a
                             motion to terminate the March 4, 2019 PPO on March 13, 2019. Ver. Compl., Exhibit H.
                             Michigan law requires that “a court shall schedule a hearing on a motion to modify or
                             rescind an ex parte personal protection order within 14 days after the motion to modify or
                             rescind is filed.” MCL 600.2950a(14). Yet, Defendant CYNTHIA A. LANE scheduled the
                             matter nearly a month later on April 15, 2019. The PPO statute is regularly not obeyed.

                                                                         8
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19     PageID.186   Page 14 of 22




                            success that must be demonstrated is inversely proportional to the amount

                            of irreparable injury the movants will suffer absent the stay.” Id. Because

                            each of these factors is satisfied in this case, Plaintiff respectfully requests

                            that this Court issue a temporary restraining order enjoining enforcement of

                            that portion of the March 4, 2019 PPO which constitutes unconstitutional

                            prior restraint.

                                                          Rule 65 Standards
OUTSIDE LEGAL COUNSEL PLC




                                  Federal Rule of Civil Procedure 65(b)(1) allows a federal court to issue
     www.olcplc.com




                            a temporary restraining order if the following factors are satisfied:

                                  1.)    specific facts in an affidavit or a verified complaint clearly
                                         show that immediate and irreparable injury, loss, or
                                         damage will result to the movant before the adverse party
                                         can be heard in opposition; and

                                  2.)    the movant’s attorney certifies in writing any efforts made
                                         to give notice and the reasons why it should not be
                                         required.

                            FRCP 65(b). In this case, Plaintiff KEVIN LINDKE has suffered and will

                            continue to suffer irreparable harm by virtue of the existence of the March 4,

                            2019 PPO and threat of its enforcement despite being clearly

                            unconstitutional. A copy of the movant-attorney’s certification is attached

                            hereto as Exhibit 1. A temporary restraining order without notice should

                            issue.




                                                                    9
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19   PageID.187   Page 15 of 22




                                                       The First Amendment

                                  The First Amendment, applicable to the states through the Fourteenth

                            Amendment, provides that “Congress shall make no law… abridging the

                            freedom of speech.” U.S. Const., Amend I; Virginia v. Black, 538 U.S. 343,

                            358 (2003). “Prohibitions relating to content of speech are few, due to the

                            First Amendment’s “bedrock principle” that an idea cannot be prohibited

                            “simply because society finds the idea itself offensive or disagreeable.”
OUTSIDE LEGAL COUNSEL PLC




                            Texas v. Johnson, 491 U.S. 397, 414 (1989). “The government may not
     www.olcplc.com




                            regulate [speech] based on hostility or favoritism towards the underlying

                            message expressed.” RAV v. City of Saint Paul, Minn, 505 U.S. 377, 386

                            (1992). The federal constitution protects speech over the Internet to the

                            same extent as speech over other media. See Reno v. ACLU, 521 U.S. 844,

                            870 (1997). Moreover, “[t]here is no categorical ‘harassment exception’ to

                            the First Amendment's free speech clause.” Saxe v. State College Area Sch

                            Dist, 240 F.3d 200, 204 (3d Cir. 2001) (opinion by Alito, J.).

                                            High Likelihood of Success on the Merits

                                  In a case involving violations of the First Amendment, the likelihood of

                            success on the merits is often the most important factor for the court to

                            consider. Connection Distributing Co. v. Reno, 154 F.3d 281, 288 (6th Cir.

                            1998) (“When a party seeks a preliminary injunction on the basis of the


                                                                  10
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19   PageID.188   Page 16 of 22




                            potential violation of the First Amendment, the likelihood of success on the

                            merits often will be the determinative factor.”); see also Jones v. Caruso, 569

                            F.3d 258, 277 (6th Cir. 2009). Our Supreme Court has confirmed “it has long

                            been established that a prior restraint comes to a court ‘with a heavy

                            presumption against its constitutional validity.’” Procter & Gamble Co. v.

                            Bankers Trust Co., 78 F.3d 219, 224 (6th Cir. 1996) (quoting Bantam Books

                            v. Sullivan, 372 U.S. 58, 70 (1963)). In this case, the March 4, 2019 PPO is
OUTSIDE LEGAL COUNSEL PLC




                            patently unconstitutional as a prior restraint on protected speech. As a result,
     www.olcplc.com




                            this Court should find that likelihood of success on the merits is easily

                            satisfied.

                                  Plaintiff KEVIN LINDKE has legitimate concerns and shown harm that

                            his ability to continue to exercise First Amendment rights of freedom of

                            speech and expression is impaired by the March 4, 2019 PPO. A prior

                            restraint cannot be upheld if reasonable alternatives are available having

                            lesser impact on First Amendment freedoms. Defendant CYNTHIA A. LANE

                            did not engage in analysis or make any findings of fact regarding whether

                            there were reasonable alternatives available when issuing the Social Media

                            Injunction within the ex parte issued PPO. For example, in U.S. v. Ford, 830

                            F.2d 596 (6th Cir. 1987), our Sixth Circuit, citing Nebraska Press Assn. v.

                            Stuart, 423 U.S. 1327, 1329 (1975), indicated that a prior restraint order


                                                                  11
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19     PageID.189    Page 17 of 22




                            would only be upheld if the speech posed a “‘serious and imminent threat’ of

                            a specific nature, the remedy for which [is] narrowly tailored in an injunctive

                            order.” Speech sought to be halted “must pose a clear and present danger,

                            or a serious and imminent threat to a competing protected interest” and that

                            any order prohibiting speech “must be narrowly drawn and cannot be upheld

                            if reasonable alternatives are available having a lesser impact on First

                            Amendment freedoms.” CBS, Inc. v. Young, 522 F.2d 234, 238 (6th Cir.
OUTSIDE LEGAL COUNSEL PLC




                            1975). “A free society prefers to punish the few who abuse rights of speech

                            after they break the law than to throttle them and all others beforehand.”
     www.olcplc.com




                            Southeastern Promotions, Ltd., v. Conrad, 420 U.S. 546, 559 (1975).

                                                           Irreparable Harm

                                  Harm to a plaintiff is normally found to be irreparable if it cannot be fully

                            compensated through monetary damages. Overstreet v. Lexington-Fayette

                            Urban County Government, 305 F.3d 566, 578 (6th Cir. 2002). When

                            monetary damages for violations of a constitutional right is “difficult to

                            calculate or will not adequately compensate for the injury,” the harm is

                            deemed irreparable. Puertas v. Mich. Dept. of Corrections, 88 F. Supp. 2d

                            775, 785 (E.D. Mich. 2000). In cases concerning the deprivation of

                            constitutional rights, the deprivation of the constitutional right itself

                            constitutes an irreparable harm. Overstreet, supra, at 578. “When


                                                                   12
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19    PageID.190   Page 18 of 22




                            constitutional rights are threatened or impaired, irreparable injury is

                            presumed.” Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012). For

                            the First Amendment in particular, the Supreme Court has held that “[t]he

                            loss of First Amendment freedoms, for even minimal periods of time,

                            unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347,

                            373 (1976). “Rather than having no effect, ‘a prior restraint, by ... definition,

                            has an immediate and irreversible sanction.’” Procter & Gamble Co. v.
OUTSIDE LEGAL COUNSEL PLC




                            Bankers Trust Co., 78 F.3d 219, 226 (6th Cir. 1996), opinion clarified (May
     www.olcplc.com




                            8, 1996) quoting In re King World Productions, 898 F.2d 56, 60 (6th Cir.

                            1990). Each passing day of prior restraint on speech may constitute separate

                            and cognizable infringement of the First Amendment. Nebraska Press Assn.,

                            423 U.S. 1327, 1329 (1975). A denial of Plaintiff’s request for a temporary

                            restraining order would allow the irreparable harm that Plaintiff has already

                            suffered through a deprivation of his First Amendment right to free speech to

                            continue. Irreparable harm exists.

                                                      No Legal Harm to Others

                                  Allowing the March 4, 2019 PPO to be enforced would continue to

                            harm Plaintiff. If any of the statements made by Plaintiff are legally

                            defamatory, Michigan law provides a remedy for such wrong—a defamation

                            suit for damages—and not a Personal Protection Order.


                                                                   13
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19     PageID.191   Page 19 of 22




                                                     Serving the Public Interest.

                                   The citizenry is always served when unconstitutional state actions are

                             minimized or neutralized. Planned Parenthood Association v. City of

                             Cincinnati, 822 F.2d 1390, 1400 (6th Cir. 1987).

                                                  Issuance of a TRO Is Warranted

                                   Federal Rule of Civil Procedure 65(b) allows for the ex parte issuance

                             of a temporary restraining order where circumstances require. FRCP 65(b).
OUTSIDE LEGAL COUNSEL PLC




                             The Sixth Circuit has held that ex parte issuance of a temporary restraining

                             order is justified “where there is no less drastic means for protecting the
     www.olcplc.com




                             plaintiff’s interests.” First Technology Safety Systems, Inc. v. Depinet, 11

                             F.3d 641, 650 (6th Cir. 1993). No less drastic action than immediate ex parte

                             issuance of a temporary restraining order would protect the Plaintiff’s

                             interests, especially since the Social Media Injunction within the March 4,

                             2019 PPO itself was issued ex parte (and continues today) without formal

                             consideration of Plaintiff’s First Amendment rights.

                            II.    SUMMARY JUDGMENT

                                   Summary judgment should be granted if there is no genuine issue as

                             to any material fact and the movant is entitled to judgment as a matter of law.

                             FRCP 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson

                             v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). The moving party must


                                                                   14
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19   PageID.192   Page 20 of 22




                            prove no genuine issues of material fact exist by submitting affirmative

                            evidence negating an essential evidence of the non-movant’s claim, or by

                            demonstrating the non-movant’s evidence is insufficient to establish an

                            essential element of the claim. Celotex Corp., supra, at 322. The burden then

                            shifts to the non-moving party to sufficiently establish the existence of an

                            essential element to his claims. Anderson, supra, at 257. To satisfy this

                            burden, the non-movant must set forth specific facts identifying a genuine
OUTSIDE LEGAL COUNSEL PLC




                            issue for trial. FRCP 56(e). A mere scintilla of evidence is insufficient and
     www.olcplc.com




                            there must be evidence on which the fact finder could reasonably find for the

                            non-movant. Anderson, supra, at 252. In this matter, there is no genuine

                            issue as to any material fact.

                                  It is well settled as outlined above and by law that the deprivation of

                            Plaintiff’s constitutional rights has occurred, continues to occur, and the

                            deprivation of the constitutional right itself constitutes an irreparable harm

                            which must be halted. There is no genuine issue as to any material fact that

                            Plaintiff KEVIN LINDKE has been irreparably harmed by the Social Media

                            Injunction within the March 4, 2019 PPO issued by Defendant CYNTHIA A.

                            LANE and constitutes an unconstitutional restraint on his speech and a

                            violation of his First Amendment rights. Prior restraints on speech constitute

                            “the most serious and least tolerable infringement on First Amendment


                                                                 15
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19   PageID.193   Page 21 of 22




                            Rights.” Nebraska Press, 427 U.S. at 559. Injunctions issued by judges

                            against speech are “the very prototype of the greatest threat to First

                            Amendment values.” Madsen v. Women’s Health Center, Inc., 512 U.S. 753,

                            764 (1994). “The right to free speech should not lightly be placed within the

                            control of a single man or woman.” Id. at 793. Court orders preventing

                            speech are “classic” prior restraints. Alexander v. United States, 509 U.S.

                            544, 550 (1993). Legal restraints are so hostile to First Amendment
OUTSIDE LEGAL COUNSEL PLC




                            protections, any restraint on expression is accompanied with a heavy
     www.olcplc.com




                            presumption against its constitutional validity. Nebraska Press, supra, at

                            549. Summary judgment should be granted.

                                                           CONCLUSION

                                  Under the U.S. Constitution, the Social Media Injunction within the

                            March 4, 2019 PPO represents a classic example of an unconstitutional prior

                            restraint on First Amendment protected speech. A federal remedy must be

                            issued against a state court judge who flatly refuses to obey the US

                            Constitution and is doing so under the color of a state statute.

                                                       RELIEF REQUESTED

                                  WHEREFORE, for the reasons outlined in the Verified Complaint and

                            herein, and modeled on Judge Neff’s similarly styled TRO (Ver. Compl.,

                            Exhibit J), Plaintiff KEVIN LINDKE respectfully requests this Court to issue


                                                                  16
                            Case 4:19-cv-11905-MFL-APP ECF No. 2 filed 06/26/19   PageID.194   Page 22 of 22




                            a temporary restraining order and thereafter grant summary judgment by

                            issuing a declaration of Plaintiff’s rights holding that the issuance of the

                            Social Media Injunction within the March 4, 2019 PPO is unenforceable as

                            an unconstitutional prior restraint of Plaintiff’s First and Fourteenth

                            Amendment freedoms of free speech and expression. To the extent

                            declaratory relief was unavailable or insufficient, issue a permanent

                            injunction as requested.
OUTSIDE LEGAL COUNSEL PLC




                             Date: June 26, 2019                  RESPECTFULLY SUBMITTED:
     www.olcplc.com




                                                                  /s/ Philip L. Ellison
                                                                  OUTSIDE LEGAL COUNSEL PLC
                                                                  BY PHILIP L. ELLISON (P74117)
                                                                  PO Box 107 ∙ Hemlock, MI 48626
                                                                  (989) 642-0055
                                                                  pellison@olcplc.com

                                                                  Attorney for Plaintiff




                                                                 17
